Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2020 and 02/26/2020 were filed after the mailing date of the Non-Final Action on 04/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-11 and 14-20 are pending in the application. Claim 12-13 are canceled. Claims 17-20 are new, and 1-11 and 14-16 are currently amended.
Preliminary amendment on 02/26/2020 is not compliant with 37 C.F.R. code 1.121, but will be examine on the merit based on most current amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first bearing part and second bearing part of Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because it is in two paragraphs instead of one single paragraph.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “connecting means” in claims 1 and 18-20 and “means” in claim 2. Claim 1 (including 18-20) recites the structure of “a central element extending from the bottom of the body to the neck thereof and having the shape of a cylindrical tube which has a cavity inside and the outer wall of which is connected to the individual partial containers,” and claim 2 recites the structure of “the central element.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 14, and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "connected along the longitudinal axis (L) of the body (10) or along at least one other axis substantially parallel to this longitudinal axis (L) or along a spiral running about the longitudinal axis (L) or one of the other axes at least in sections with one another by means of a central element (16; 116; 216), which extends at least in sections along the longitudinal axis (L) at least one of the other axes " in lines 3 to 11.  Claim 2 recites several different axes and it is unclear structure of “other axes at least in sections.” 
Claim 8 and 17 recites the limitation "one of two parts"1 in line 4 and line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 nor 2 define “parts,” and it is unclear 
Claim 14 recites the limitation "borne hinge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 nor the specification defines what a borne hinge is, and it is unclear if this is a type of hinge or if borne is an alternative spelling to born. For examination purposes, it will be construed as an alternative spelling to born meaning the hinge is integral with the closure [pg. 6] second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 20120031925) in view of Abergel (US 8524469), in further view of Lee (US 20150102041) and Bagwell et al. (US 5101997), hereinafter Bagwell.
Regarding Claim 1, Greenberg teaches “Container (Fig. 33 “dispenser 300”) for receiving and storing a plurality of different fluid and/or granular media (Fig. 37 and 38 [0119] “Each of chambers 311-314 may contain the same substance or may contain different substances as any one or more of the other chambers.”); wherein the container (Fig. 33 “dispenser 300”) comprises a body (10) (Fig. 37 “removable chambers 311-314”) and at least two partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”) each having its own walls; wherein a first partial container can receive a first medium and a second partial container can receive a second medium (Fig. 37 and 38 [0119] “Each of chambers 311-314 may contain the same substance or may contain different substances as any one or more of the other chambers.”), and the container is designed in such a way that the first medium in the first partial container can be stored separately from the second medium in the second partial container (Fig. 37 and 38 [0119] “Each of chambers 311-314 may contain the same substance or may contain different substances as any one or more of the other chambers.”); the partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”) being connected to one another by at least one connecting means (16; 116); the at least one connecting means (16; 116) being fixed to the walls of the partial containers (12; 112; 212; 312); (Fig. 37 and 38 [0123] “Each dispensing chamber may also include interlock portion 395 having an opening 396 therein and a mating portion 397 therein for fastening a respective chamber to the frame of dispenser 300” and [0132] “As shown in FIG. 38, for example, dispenser 300 may include rigid frame 326 having bottle retention or docking dovetails 330. Docking dovetails 330 may be used for attaching one or more chambers 311-314 to dispenser 3 00 via the interlock portions 395 of the respective chambers 311-314”) … wherein at least one of the connecting means (16; 116) is a central element (16; 116) (Fig. 38 “rigid frame 36” of “300”) … having the shape of a cylindrical tube (Fig. 38 “rigid frame 326” of “300”) which has a cavity inside (Fig. 38 “rigid frame 326” of “300” is not explicitly disclosed as hollow, it would be obvious to one of ordinary skill in the art to have a cavity in the frame to decrease the amount of material used to produce the part by hollowing the structure to save on cost) and the outer wall tube (Fig. 38 “rigid frame 326” of “300”) of which is connected to the individual partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”); wherein a closure (Fig. 38 “cap 301”) (20; 320) is provided that is mounted on the upper part of the body (10) (Fig. 
    PNG
    media_image1.png
    524
    379
    media_image1.png
    Greyscale
33 and 37 “removable chambers 311-314”); and wherein several or all of the partial containers (Fig. 37 “removable chambers 311-314”) (12; 112; 212; 312) have their own opening (Fig. 37 annotated).” 
Greenberg does not teach “the at least one connecting means (16; 116) separating the walls of the individual partial containers (12; 112; 212; 312) from each other; where the distance between the outer surfaces of the walls is not less than 0.2 mm” and “extending from the bottom of the body (10) to the neck (11)” and “with the closure (20) mounted and closed, are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world;US-PF-10165789/WO-USPATENT APPLICATIONPage 4 wherein the closure (20; 320) has at least one flap (32; 332) which, when the closure (20; 320) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open.”
Abergel teaches a multi-container device. Abergel further teaches “extending from the bottom of the body (10) to the neck (11) (Fig. 12 “strut 33” [col. 15 lines 65- col. 16 line 5]).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg to incorporate the teachings of Abergel to include the constraint of the “strut 33” as a central connection of the “containers 1 and 2” extending from the neck at the shoulders “15, 25” and extend under the bases “11,21” (Abergel) to the “rigid frame 326” of “300” in connection with “removable chambers 311-314” of Greenberg for a sturdy structural connection along the whole containing system and “bearing force, or compressive force, exerted on the container may be carried out in a direction that is not secant to the adjacent container” (Abergel [col. 3 lines 18-20]).
Abergel does not teach “the at least one connecting means (16; 116) separating the walls of the individual partial containers (12; 112; 212; 312) from each other; where the distance between the outer surfaces of the walls is not less than 0.2 mm” and “ with the closure (20) mounted and closed, are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world;US-PF-10165789/WO-USPATENT APPLICATIONPage 4 wherein the closure (20; 320) has at least one flap (32; 332) which, when the closure (20; 320) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open.”
Lee teaches food container divided into two compartments. Lee further teaches “with the closure (20) (Fig. 1 “lid member 40”) mounted and closed (Fig. 1 [0023] “detachably securable with the open top 18 of the container body 12.”), are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world;US-PF-10165789/WO-USPATENT APPLICATIONPage 4 wherein the closure (20; 320) (Fig. 1 “lid member 40”) has at least one flap (32; 332) (Fig. 1 “flaps 62, 60”) which, when the closure (20; 320) (Fig. 1 “lid member 40”) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open (Fig. 1 [0026] “The pivotal flap 60 allows access to the compartment 34, while the flap 62 allows access to the compartment 36.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel to incorporate the teachings of Lee to include “the pivotal flap 60 allows access to the compartment 34, while the flap 62 allows access to the compartment 36” of “lid member 40” (Lee) to the “cap 301” in connection with the “removable chambers 311-314” of Greenberg-Abergel to provide “a dual-compartment container having easy access to both compartments” separately or at the same time (Lee [0009]).
Lee does not teach “the at least one connecting means (16; 116) separating the walls of the individual partial containers (12; 112; 212; 312) from each other; where the distance between the outer surfaces of the walls is not less than 0.2 mm.”
Bagwell teaches receptacle with multiple bins. Bagwell further teaches “separating the walls of the individual partial containers (12; 112; 212; 312) from each other (Fig. 2 “cross member 20;” keeps the “bins 12” separate during connection to “support member 18”); where the distance between the outer surfaces of the walls is not less than 0.2 mm (Fig. 2 a thickness of “20” is not explicitly disclosed to define the separation of the bins, but one of ordinary skill in the art would be able to adjust the width of “20” to meet the distance of “not less than 0.2 mm” for the supports are injection molded and can be calibrated to reflect [col. 2 line 40-48]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee to incorporate the teachings of Bagwell to include the spaces between “bins 12” created by “ cross members 20” of “support member 18” to the “rigid frame 36” of “300” between “removable chambers 311-314” of Greenberg-Abergel-Lee for the separation of connected articles allows user easier access “facilitating removal of each of the bins 12 for cleaning and emptying their contents” and replacing in the container system (Bagwell [col. 3 lines 7-8]).


    PNG
    media_image2.png
    524
    377
    media_image2.png
    Greyscale
Regarding Claim 2, Greenberg teaches “Container (Fig. 33 “dispenser 300”) having a body (Fig. 37 “removable chambers 311-314”) (10) of height (H) and at least two self-contained partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”), wherein the partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”) are connected (Fig. 37 and 38 [0123] “Each dispensing chamber may also include interlock portion 395 having an opening 396 therein and a mating portion 397 therein for fastening a respective chamber to the frame of dispenser 300” and [0132] “As shown in FIG. 38, for example, dispenser 300 may include rigid frame 326 having bottle retention or docking dovetails 330. Docking dovetails 330 may be used for attaching one or more chambers 311-314 to dispenser 3 00 via the interlock portions 395 of the respective chambers 311-314”) along the longitudinal axis (L) of the body (10) (Fig. 37 annotated) or along at least one other axis substantially parallel to this longitudinal axis (L) or  along a spiral running about the longitudinal axis (L) or one of the other axes at least in sections with one another by means of a central element (16; 116), which extends at least in sections along the longitudinal axis (L) and/or at least one of the other axes, and, apart from such connection, … and the central element (16; 116) (Fig. 38 “rigid frame 36” of “300”) … having the shape of a cylindrical tube (Fig. 38 “rigid frame 36” of “300”) which has a cavity inside (Fig. 38 “rigid frame 326” of “300” is not explicitly disclosed as hollow, it would be obvious to one of ordinary skill in the art to have a cavity in the frame to decrease the amount of material used to produce the part by hollowing the structure to save on cost) and the outer wall (Fig. 38 “rigid frame 326” of “300”) of which is connected to the individual partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”); wherein a closure (20; 320) (Fig. 38 “cap 301”) is provided that is mounted on the upper part of the body (10) (Fig. 33 and 37 “removable chambers 311-314”); and wherein several or all of the partial containers (Fig. 37 “removable chambers 311-314”) (12; 112; 212; 312) have their own opening (Fig. 37 annotated).”
Greenberg does not teach “are separated from each otherand “extends from the bottom of the body (10) to the neck (11) thereof” and “with the closure (20) mounted and closed, are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world; US-PF-10165789/WO-USPATENT APPLICATIONPage 5wherein the closure (20; 320) has at least one flap (32; 332) which, when the closure (20; 320) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open.”
Abergel teaches “extends from the bottom of the body (10) to the neck (11) thereof (Fig. 12 “strut 33” [col. 15 lines 65- col. 16 line 5]).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg to incorporate the teachings of Abergel to include the constraint of the “strut 33” as a central connection of the “containers 1 and 2” extending from the neck at the shoulders “15, 25” and extend under the bases “11,21” (Abergel) to the “rigid frame 326” of “300” in connection with “removable chambers 311-314” of Greenberg for a sturdy structural connection along the 
Abergel does not teach “are separated from each otherand “with the closure (20) mounted and closed, are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world; US-PF-10165789/WO-USPATENT APPLICATIONPage 5wherein the closure (20; 320) has at least one flap (32; 332) which, when the closure (20; 320) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open.”
 Lee teaches with the closure (20) (Fig. 1 “lid member 40”) mounted and closed (Fig. 1 [0023] “detachably securable with the open top 18 of the container body 12.”), are sealed from the openings of the other partial containers (12; 112; 212; 312) and/or from the outside world;US-PF-10165789/WO-USPATENT APPLICATIONPage 4 wherein the closure (20; 320) (Fig. 1 “lid member 40”) has at least one flap (32; 332) (Fig. 1 “flaps 62, 60”) which, when the closure (20; 320) (Fig. 1 “lid member 40”) is mounted, is associated with one of the openings of the partial containers (12; 112; 212; 312) and uncovers said opening with respect to the outside world when the flap (32; 332) is open (Fig. 1 [0026] “The pivotal flap 60 allows access to the compartment 34, while the flap 62 allows access to the compartment 36.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel to incorporate the teachings of Lee to include “the pivotal flap 60 allows access to the compartment 34, while the flap 62 allows access to the compartment 36” of “lid member 40” (Lee) to the “cap 301” in connection with the “removable chambers 311-314” of Greenberg-Abergel to provide “a dual-compartment container having easy access to both compartments” separately or at the same time (Lee [0009]).
Lee does not teach “are separated from each other
Bagwell teaches “are separated from each other(Fig. 2 “cross member 20;” keeps the “bins 12” separate during connection to “support member 18”), where the air gap (18; 118; 318) along adjacent partial containers (12; 112; 212; 312) has a total length whose value corresponds to at least 50% of the height (H) (Fig. 2 a height of “20” is not explicitly disclosed to define the separation of the bins, but visual one of ordinary skill in the art would be able to determine that the present invention creates a space along more that 50 percent of the height of the “bins 12” and obvious to adjust the height of “20” to meet the “50%” height constraint for the supports are injection molded and can be calibrated to reflect [col. 2 line 40-48]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee to incorporate the teachings of Bagwell to include the spaces between “bins 12” created by “cross members 20” of “support member 18” to the “rigid frame 36” of “300” between “removable chambers 311-314” of Greenberg-Abergel-Lee for the separation of connected articles allows user easier access “facilitating removal of each of the bins 12 for cleaning and emptying their contents” and replacing in the container system (Bagwell [col. 3 lines 7-8]).

Regarding Claim 4, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2, wherein at least one of the partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”).”
Greenberg does not teach “has a different size than the other partial containers (12; 112; 212; 312).”
Bagwell teaches “has a different size than the other partial containers (12; 112; 212; 312) (Fig. 2 [col. 3 lines 39-58]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Bagwell to include the variance in the capacity and volume of the “bins 12” by the varying range of the arc degree to the “removable chambers 311-314” of Greenberg-Abergel-Lee-Bagwell to accommodate 

Regarding Claim 5, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2.”
Greenberg does not teach “wherein it comprises more than two partial containers (12; 112; 212; 312) and the air gap (18; 118; 318) between a first pair of adjacent partial containers (12; 112; 212; 312) is different from the one between a second pair of adjacent partial containers (12; 112; 212; 312).” 

    PNG
    media_image3.png
    460
    379
    media_image3.png
    Greyscale
Bagwell teaches “wherein it comprises more than two partial containers (12; 112; 212; 312) (Fig. 2 “bins 12”) and the air gap (18; 118; 318) (Fig. 2 “cross member 20;” keeps the “bins 12” separate during connection to “support member 18”)  between a first pair of adjacent partial containers (12; 112; 212; 312) (Fig. 1 annotated) is different from the one between a second pair of adjacent partial containers (12; 112; 212; 312) (Fig. 1 annotated; Fig. 2; it would be obvious to one skilled in the art that “cross member 20” would create a large space between the first and second annotated pairs of bins for “20” maintains a constant thickness while the space between the pair would vary; especially if the bins can vary in size [col. 3 lines 39-58]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Bagwell to include the different sized spaces between “bins 12” by the “cross member 20” and the varying sizes of the bins themselves to the to the “rigid frame 36” of “300” between “removable chambers 311-314” of Greenberg-Abergel-Lee-Bagwell for the separation of connected articles allows 

Regarding Claim 8, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2, wherein the connection between the central element (216) (Fig. 38 “rigid frame 326” of “300”) and at least one of the partial containers (212) (Fig. 37 “removable chambers 311-314”) is realized by a groove (214) (Fig. 37 “the interlock portions 395”) on one of the two parts (212 and/or 216) (Fig. 37 “removable chambers 311-314”) and a bulge (219) (Fig. 37 [0132] “326 having bottle retention or docking dovetails 330.”) on the other of the two parts (216 and/or 212), the bulge (219) being designed such that it can be inserted into the groove (214) to form a positive connection (Fig. 37 [0132]).”

Regarding Claim 9, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according claim 2, wherein the central element (16; 116; 216) (Fig. 38 “rigid frame 326” of “300”) has a cross-section at least in sections which is circular (Fig. 37 “rigid frame 326” is visually circular), ring-shaped, star-shaped, polygonal, helical or propeller-shaped ([0137] “substantially rectangular, it may be any other suitable shape, and of any other suitable size.”).”

Regarding Claim 10, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2 wherein the central element (16; 116; 216) (Fig. 38 “rigid frame 326”) has a first cross-section with a first shape in a first section of the body (10) (Fig. 38 “rigid frame 326” is visually circular at reference character 326) and a cross-section with a second shape in a second section of the body (10) (Fig. 38 “rigid frame 326” has visually different cross section at reference character 330).”

Regarding Claim 11, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2 wherein the central element (16') (Fig. 38 “rigid frame 36” of “300”).”
Greenberg does not teach “has at least one arm (17) which protrudes into one of the air gaps (18; 118) between two adjacent partial containers (12; 112; 212; 312).”
Bagwell teaches “has at least one arm (17) which protrudes into one of the air gaps (18; 118) between two adjacent partial containers (12; 112; 212; 312) (Fig. 2 “cross member 20;” keeps the “bins 12” separate during connection to “support member 18”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Bagwell to include the spaces between “bins 12” created by “cross members 20” of “support member 18” to the “rigid frame 36” of “300” between “removable chambers 311-314” of Greenberg-Abergel-Lee for the separation of connected articles allows user easier access “facilitating removal of each of the bins 12 for cleaning and emptying their contents” and replacing in the container system (Bagwell [col. 3 lines 7-8]).

Regarding Claim 14, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1.”
Greenberg does not teach “wherein the at least one flap (32; 332) is borne hinged.”
Lee teaches “wherein the at least one flap (32; 332) (Fig. 1 “flaps 62, 60”) is borne hinged (Fig. 1 [0040] “hinged openings”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Lee to include the hinged opening of “the pivotal flap 60 allows access to the compartment 34, while the flap 62 allows access to the compartment 36” of “lid member 40” (Lee) to the “cap 301” in connection with the “removable chambers 311-314” of Greenberg-Abergel to provide “a dual-compartment container having easy access to both compartments” separately or at the same time (Lee [0009]).

Regarding Claim 17, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1, wherein the connection between the at least one connecting means (Fig. 38 “rigid frame 326” of “300”) and at least one of the partial containers (212) (Fig. 37 “removable chambers 311-314”) is realized by a groove (214) (Fig. 37 “the interlock portions 395”) on one of the two parts (212 or 216) (Fig. 37 “removable chambers 311-314”) and a bulge (219) (Fig. 37 [0132] “326 having bottle retention or docking dovetails 330.”) on the other of the two parts (216 or 212), the bulge (219) being designed in such a way that it can be inserted into the groove (214) establishing a positive connection with the latter (Fig. 37 [0132]).”

Regarding Claim 18, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1, wherein the at least one connecting means (Fig. 38 “rigid frame 326” of “300”) has, at least in sections, a cross-section which is circular (Fig. 37 “rigid frame 326” is visually circular), annular, star-shaped, polygonal, spiral or propeller-shaped ([0137] “substantially rectangular, it may be any other suitable shape, and of any other suitable size.”).”

Regarding Claim 19, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1,US-PF-10165789/WO-USPATENT APPLICATION Page 8wherein the at least one connecting means (Fig. 38 “rigid frame 326”) has a first cross-section with a first shape in a first portion of the body (10) (Fig. 38 “rigid frame 326” is visually circular at reference character 326) and a cross-section with a second shape in a second portion of the body (10) (Fig. 38 “rigid frame 326” has visually different cross section at reference character 330).”

Regarding Claim 20, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1, wherein the at least one connecting means (Fig. 38 “rigid frame 36” of “300”).”
 Greenberg does not teach “has at least one arm (17) which projects into the space between two adjacent partial containers (12; 112; 212; 312).”
Bagwell teaches “has at least one arm (17) which projects into the space between two adjacent partial containers (12; 112; 212; 312) (Fig. 2 “cross member 20;” keeps the “bins 12” separate during connection to “support member 18”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Bagwell to include the spaces between “bins 12” created by “cross members 20” of “support member 18” to the “rigid frame 36” of “300” between “removable chambers 311-314” of Greenberg-Abergel-Lee for the separation of connected articles allows user easier access “facilitating removal of each of the bins 12 for cleaning and emptying their contents” and replacing in the container system (Bagwell [col. 3 lines 7-8]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US '925) - Abergel (US '469) - Lee (US '041) - Bagwell (US ‘997) in view of Anders (US 6325229).
Regarding Claim 3, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 2, wherein at least one of the partial containers (12; 112; 212; 312) (Fig. 37 “removable chambers 311-314”).”
Greenberg does not teach “has a spiral shape at least in sections.”
Anders teaches “has a spiral shape at least in sections (Fig. 1 “two identical, discrete containers (10, 12) that are spiral wound”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Anders to include the spiral configuration of “containers 10,12” of Anders to the “removable chambers 311-314” of Greenberg-Abergel-Lee-Bagwell for aesthetic appeal to the consumer. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US '925) - Abergel (US '469) - Lee (US '041) - Bagwell (US ‘997) in view of Maston et al. (US 20170231867), hereinafter Maston. 
Regarding Claim 6, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1, wherein at least one of the partial containers (Fig. 37 “removable chambers 311-314”) (12; 112; 212; 312).”
Greenberg does not teach “has at least two chambers.”
Maston teaches container. Maston further teaches “has at least two chambers (Fig. 1 “compartments 24”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Maston to include the “partitions 22” to create “compartments 24” in “body 12” (Maston) to the “removable chambers 311-314” of Greenberg-Abergel-Lee-Bagwell “to aid a person” by keeping like substances used together in a single body but separate compartments to keep from contamination and ease of transport (Maston [0023]).

Regarding Claim 7, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 6 wherein at least one of the partial containers (Fig. 37 “removable chambers 311-314”) (12; 112; 212; 312).”
Greenberg does not teach “at least two chambers has openings for each of the chambers.”
Maston teaches “at least two chambers has openings (Fig. 1 “opening 14” and “closure members 36”) for each of the chambers (Fig. 1 “compartments 24”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Maston to include the “opening 14” separated into separate openings by multiple “closure members 36” corresponding with the “compartments 24” to the “removable chambers 311-314” of Greenberg-Abergel-.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US '925) - Abergel (US '469) - Lee (US '041) - Bagwell (US ‘997) in view of Gross (US 5201440).
Regarding Claim 15, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1.”
Greenberg does not teach “a flap bearing is provided for the hinged bearing of the at least one flap (32; 332), which has a first bearing part that is mounted rotatably on a second bearing part, the second bearing part being located inside the closure (20; 320) and/or the body (10).”
Gross teaches “a flap bearing (Fig. 2 [col. 4 line 19 “snap-action hinge structure for the lid 80”) is provided for the hinged bearing of the at least one flap (32; 332), which has a first bearing part (Fig. 2 “82”) that is mounted rotatably on a second bearing part (Fig. 2 “83”), the second bearing part (Fig. 2 “83”) being located inside the closure (20; 320) (Fig. 2 “lid 80”) and/or the body (10).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Gross to change the hinge closure of Greenberg-Abergel-Lee-Bagwell to the “snap-action hinge structure for the lid 80” connecting at “82” and “83” 2 for it would be changing a live hinge for a pintle hinge which perform the same function of making elements pivotal of one another.

Regarding Claim 16, Greenberg teaches “Container (Fig. 33 “dispenser 300”) according to claim 1.”
Greenberg does not teach “wherein the at least one flap (32; 332) is secured against unauthorized opening by predetermined breaking points (36).”
Gross teaches “wherein the at least one flap (32; 332) (Fig. 2 [col. 4 line 19 “snap-action hinge structure for the lid 80”) is secured against unauthorized opening by predetermined breaking points (36) (Fig. 7 and 8 “93, 89, 95” [col. 5 lines 6-12]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenberg-Abergel-Lee-Bagwell to incorporate the teachings of Gross to include tamper evident “93, 89, 95” of the “snap-action hinge structure for the lid 80” connecting at “82” and “83” 3 to the hinge closure of Greenberg-Abergel-Lee-Bagwell for “a very clear indication that the closure has been initially opened” (Gross [col. 1 lines 39-40]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reggiani teaches a multi-compartment container connected by a central element;
Yates, III teaches two containers to form an assembly by a spiral connection;
Tubbs teaches a container with hinged closure;
Fields et al. teaches an interlocking polygonal container;
Ladstatter teaches two partial containers;
Johnson teaches a multi-chamber container with hinged closure where chamber content is dispersed separately; 
Hoepner et al. teaches a closure with two or more hinged dispensing apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 608.01 (m): Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.
        2 2144.06(II) SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
        3 2144.06(II) SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).